DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicants elected group V (claim 17) and the polypeptide SEQ ID 4 attached to vimentin with traverse in the reply filed on 27 Sept, 2021.  The traversal was found unpersuasive, and the election/restriction requirement made final in the office action of 12 Nov, 2021.

Claims Status
Claims 1-20 are pending.
Claim 17 has been amended.
Claims 1-16 and 18-20 have been withdrawn due to an election/restriction requirement.

Withdrawn Objections
	The objection to the title as non-descriptive of the invention is hereby withdrawn due to amendment.

Withdrawn Rejections
The rejections of claim 17 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite are hereby withdrawn due to amendment.

The rejection of claim(s) 17 under 35 U.S.C. 102(a)(1) as being anticipated by Saupe et al (FASEB J. (2015) 29 p3253-3262) is hereby withdrawn due to amendment.

Maintained/Modified Rejections
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Griffioen et al (final project report, Marie Curie intra-European fellowship FP7-PEOPLE-2012-IEF, grant 328695, (2015 June), cited by applicants).
Griffioen et al discuss vaccination of mice with bacterial thioreduxin-vimentin fusion protein (p15, 2nd paragraph), which was subsequently followed by sub-Q tumors (in need)(p15, 3d paragraph)  This significantly reduced the number of blood vessels in the tumors (fig 15, p16, bottom of page).  Note that the thioredoxin can be thought of as an immunogenic portion corresponding to SEQ ID 4 and additional segments (allowed under the claim language – “comprising”).  The reference discusses thioreduxin (comprising applicant’s elected foreign protein) with vimentin (applicant’s elected mammalian polypeptide) administered to animals that were scheduled to be injected with tumors (in need), anticipating claim 17.
response to applicant’s arguments
	Applicants argue that thioredoxin does not meet the newly added limitation regarding bulky hydrophilic residues.
Applicant's arguments filed 14 Feb, 2022 have been fully considered but they are not persuasive.

Applicant’s argument presumes that the entire thioredoxin sequence is considered the foreign antigen.  However, applicant’s claim language allows for additional elements beyond the vimentin and the foreign antigen.  The material of Griffoen et al could also be interpreted as the foreign antigen being a fragment of the thioredoxin, .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Brentville et al (Cancer Res. (2016) 76(3) p548-561) in view of Saupe et al (FASEB J. (2015) 29 p3253-3262, cited by applicants).

Brentville et al discuss administering citrullinated vimentin to immunize against tumor self-antigens (abstract).  Mice had cancer cells administered sub-Q 3 days before immunization (p549) followed by nd column, 7th and 8th paragraphs, continues to p550).  This prolonged the life of the mice compared to controls (fig 4, p554, top of page).
The difference between this reference and the instant claim (and elected species) is that this reference does not discuss a fusion protein with a foreign antigen (thioredoxin fragment) attached to the vimentin.
Saupe et al discuss vaccines targeting tumor antigens, comprising the antigen attached to bacterial thioredoxin (abstract).  This is E. coli thioredoxin (p3261, 1st column, 3d paragraph), comprising applicant’s elected foreign segment: 
    PNG
    media_image1.png
    252
    713
    media_image1.png
    Greyscale
.    This reference shows a vaccination protocol against cancer (similar to Brentville et al) using thioredoxin fusion proteins.
Therefore, it would be obvious to use the thioredoxin fusion described by Saupe et al for use with the vimentin polypeptides of Brentville et al, as a simple substitution of one known element (the vaccination protocol of Saupe et al) for another (the vaccination protocol of Brentville et al) yielding expected results (induction of an immune response).  As both these references discuss vaccination against cancer antigens, an artisan in this field would attempt this substitution with a reasonable expectation of success.
	Brentville et al teaches citrullinated vimentin as a cancer vaccine.  Saupe et al discusses using bacterial thioredoxin fusions to generate an anti-cancer immune response to self polypeptides, rendering obvious a fusion between the two.  Note that the thioredoxin can be thought of as an immunogenic portion corresponding to SEQ ID 4 and additional segments (allowed under the claim language – “comprising”).  Thus, the combination of references render obvious claim 17.
response to applicant’s arguments
.
Applicant's arguments filed 14 Feb, 2022 have been fully considered but they are not persuasive.

Applicant’s argument presumes that the entire thioredoxin sequence is considered the foreign antigen.  However, applicant’s claim language allows for additional elements beyond the vimentin and the foreign antigen.  The material made applying the teachings of Saupe et al to the teachings of Brentville et al could also be interpreted as the foreign antigen being a fragment of the thioredoxin, with the remainder of the sequence a linker or a solubility enhancer or some other function.  Note that an antigenic fragment can be much smaller than the entire thioredoxin, or even the fragment of applicant’s elected species (Singh et al, J. Immunol. (1980) 124(3) p1336-1343, abstract).
	In addition, applicants argue that the vimentin by itself did not elicit an immune response.  There are two issues with that argument.  First, the point of Saupe et al is to elicit an immune response to polypeptides that otherwise wouldn’t.  Second, the rejection is still valid if the citrullinated vimentin is used – there’s no limitation in the claims that the vimentin be uncitrulinated.

New Rejections
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


first rejection, new matter
Claim 17 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim 17 has been amended to the foreign antigen has two requirements:  1) 45-70 consecutive amino acids of SEQ ID 1 or a protein having 90% sequence identity to SEQ ID 1 and 2) the immunogenic region comprises 12-24% hydrophilic bulky amino acids (defined as His, Glu, Arg, Glu, Asp, Gln, and Lys).  The support for this amendment is in two places:  1) p4, 2nd paragraph which discusses a foreign antigen comprising a sequence of at least 12-15 amino acids, of which 12-24% are bulky hydrophilic amino acids (defined the same way as the claim) and 2) p5, 3d paragraph, which discusses foreign antigens comprising 45-70 consecutive amino acids of SEQ ID 1 or a polypeptide having 90% identity to that peptide.  The issue is that these two paragraphs are clearly discussing different embodiments; note that the polypeptide length is different for both.  The specification is not disclosing both limitations together.  While the disclosure may render that combination obvious, a disclosure that renders an amendment obvious is not sufficient to provide written description (Regents of the University of California v. Eli Lilly, 119 F.3d 1559).  Thus, this amendment constitutes new matter.

second rejection, written description
Claim 17 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

A claimed genus may be satisfied through sufficient description of a representative number of species or disclosure of relevant, identifying characteristics such as functional characteristics coupled with a known or disclosed correlation between function and structure(MPEP 2163(3)a(II)).  The number of species that describe the genus must be adequate to describe the entire genus; if there is substantial variability, a large number of species must be described.
The analysis for adequate written description considers (a) actual reduction to practice, (b) disclosure of drawings or structural chemical formulas, (c) sufficient relevant identifying characteristics in the way of complete/partial structure or physical and/or chemical properties or functional characteristics when coupled with known or disclosed correlation with structure and (d) representative number of samples.
	The issue is if a person of skill in the art would know what fragments of a peptide with 90% identity to SEQ ID 1 will yield an immunogenic response.
	
(a and b) actual reduction to practice and disclosure of drawings or structural chemical formulas:  Applicants appear to use a fragment which is position 51-108 of SEQ ID 1 (p16, 11th paragraph).  Full length thioredoxin (i.e. SEQ ID 1) was also used (p13, 3d paragraph), along with some embodiments that do not read on the claim language.  Aside from repeating the claim language, there is no discussion of variants of SEQ ID 1.
(c) sufficient relevant identifying characteristics in the way of complete/partial structure or physical and/or chemical properties or functional characteristics when coupled with known or disclosed correlation with structure:  Applicants are claiming a method where a fusion peptide of vimentin attached to a polypeptide which can be a fragment of a sequence with 90% identity to a bacterial thioredoxin, to induce an immune response to 
Claim 17 allows for a fragment of as few as 40 amino acids of a polypeptide with 90% identity to SEQ ID 1.  SEQ ID 1 has 109 amino acids, so up to 10 amino acids can be modified.  If all the modifications show up in the fragment, up to 10 of the 40 amino acids of the fragment can be modified and still meet the claim limitations (i.e. 75% identity).  
Bergmann-Leitner et al (Vaccines (2014) 2 p252-296) discuss adjuvants in the context of vaccines (title).  These are immune promoters (p254, 1st paragraph).  Administering non-adjuvanted antigens typically induces tolerance rather than immunity (p254, 2nd paragraph).  One mode of action if the adjuvant is from a pathogen is recognition by conserved innate immune receptors, pattern recognition receptors, which trigger a response (p255, 3d paragraph).  This describes applicant’s invention; a moiety derived from a pathogen, that triggers an immune response to an antigen it otherwise would not.  
Note that the actual sequence required for an immune response is shorter than 40 amino acids.  Applicants discuss peptides of at least 12 amino acids (p4, 2nd paragraph), and Singh et al (J. Immunol. (1980) 124(3) p1336-1343) found that a minimum of 9 amino acids was needed to see any effect, but the full effect wasn’t induced by less than 12 amino acids (abstract).  This indicates that the portion of the polypeptide that causes the required immune response can be much smaller than the required 40 amino acids – but applicants have not disclosed which of those potential 40 amino acids are the ones required to be recognized by the pattern recognition receptors discussed by Bergmann-Leitner et al.
It is also known that extrapolating from a known active sequence is not a simple task unless there is more information about what portions of the sequence are important.  Yampolsky et al (Genetics (2005) 170 p1459-1472) looked at a range of possible mutations in polypeptides (abstract).  Even conservative substitutions were quite likely to abrogate activity (table 3, p1465, top of page).  
36 possible sequences, assuming only the 20 canonical amino acids are used (which is not a requirement of the claim).  With only 1 sequence that reads on the claims, no guidance as to what portions of the sequence are important for activity, and evidence that modifications are likely to be detrimental to activity, a single sequence is not sufficient to provide written description for the full scope of the claim.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 17 requires a polypeptide comprising two segments:  1) vimentin and 2) a moiety of 40-70 amino acids.  The problem is that the description of this polypeptide is open; additional segments are allowed.  This means that if vimentin is attached to a polypeptide of more than 70 amino acids, it is not clear if all the additional amino acids are part of the moiety that cannot be longer than 70 amino acids, or are a fragment that meets the limitations of that moiety plus additional amino acids for some other purpose.  For example, an embodiment with vimentin attached to a 40 AA fragment of thioredoxin via a 30 amino acid sequence added to increase solubility could also be interpreted as vimentin attached to a moiety that does not read on the limitations of the foreign 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED REYNOLDS whose telephone number is (571)270-7214. The examiner can normally be reached M-Th 9-3:30.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, 





/FRED H REYNOLDS/Primary Examiner, Art Unit 1658